Case: 22-50079     Document: 00516489831         Page: 1     Date Filed: 09/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 29, 2022
                                No. 22-50079
                                                                          Lyle W. Cayce
                            consolidated with                                  Clerk
                               No. 22-50080
                              Summary Calendar
                              _____________


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alberto Mendoza-Espinoza,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                   USDC Nos. 4:21-CR-728-1, 4:21-CR-1018-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Alberto Mendoza-Espinoza appeals his conviction and sentence for
   illegal reentry in violation of 8 U.S.C. § 1326(a) and (b)(2) and the judgment


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50079      Document: 00516489831         Page: 2    Date Filed: 09/29/2022




                                    No. 22-50079
                                  c/w No. 22-50080

   revoking his term of supervised release for a prior offense. He has not
   briefed, and has therefore abandoned, any challenge to the revocation of
   supervised release or his revocation sentence. See United States v. Reagan,
   596 F.3d 251, 254-55 (5th Cir. 2010).
          Mendoza-Espinoza contends that the enhancement of his illegal-
   reentry sentence pursuant to § 1326(b) is unconstitutional because the fact of
   a prior conviction was not charged and proved beyond a reasonable doubt.
   He has filed an unopposed motion for summary disposition and a letter brief
   explaining that he raises this issue only to preserve it for further review and
   conceding that it is foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224 (1998). See United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019).
          Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Mendoza-Espinoza’s
   motion is GRANTED, and the judgments of the district court are
   AFFIRMED.




                                           2